Citation Nr: 1310825	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-42 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (claimed as abdominal hernia, right leg lumbar plexopathy, erectile dysfunction, and head trauma with residuals of double vision and vertigo) incident to VA hospital care in October 2008.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, LD, SC, and LJ



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  May 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran presented testimony at a hearing before the RO in July 2010 and before undersigned Veterans Law Judge in June 2011.  The transcripts have been associated with the claims folder.  



FINDINGS OF FACT

1.  On October 20, 2008, the Veteran underwent an abdominal aortic aneurysmectomy with aorto common iliac right aorto common femoral reconstruction with Gortex graft augmented by a central piece of eight millimeter Gore-Tex into the right groin at the Sioux Falls VA Medical Center (VAMC).
 
2.  The complications following the abdominal aortic aneurysm (AAA) surgery included ventral hernia, right lumbosacral plexopathy, wound infection, and C. Difficile colitis; the wound infection and C. Difficile colitis resolved and the neuropathy has been found to be improving.  

3.  Head trauma with residual vertigo and double vision are not considered additional disabilities as a result of the AAA surgery; erectile dysfunction has not been shown by the evidence of record.

4.  The weight of the medical evidence is against a finding that the proximate cause of any additional disability, including ventral hernia, right lumbosacral plexopathy, wound infection, and C. Difficile colitis, was VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for the award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability incident to VA hospital care on October 20, 2008, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in March 2010. 

VA has assisted the Veteran in obtaining post-service VA and private treatment records, and lay statements.  VA also obtained VA medical opinions in connection with his claim.  The Veteran was also afforded the opportunity to give testimony before the RO and the Board.  

The Board notes that additional private medical records and articles were submitted by the Veteran after the January 2011 supplemental statement of the case was issued.  The Veteran waived initial RO review of the newly submitted evidence and as such, they were considered in preparation of this decision.  38 C.F.R. § 20.1304(c).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA (which does not contain any additional evidence or information pertinent to the claim).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incident to VA hospital care in October 2008.  Specifically, he asserts that, as the result of the AAA surgery performed by Dr. S at the VAMC in Sioux Falls on October 20, 2008, he suffers from abdominal hernia, right leg lumbar plexopathy, erectile dysfunction, and head trauma with residuals of double vision and vertigo.  He has not set forth specific allegations of negligence other than claiming that he was not aware of the risks or complications that could arise from surgery.  The only arguments with regard to carelessness or lack of proper treatment by VA are the claims that he must have been dropped on his head during surgery because shortly thereafter, he and his wife noticed a bulge on the back of his head.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The Veteran filed his claim under 38 U.S.C.A. § 1151 in  2010, and so the amendments to 38 U.S.C.A. § 1151 apply in his case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A review of the record discloses that on October 14, 2008, the Veteran was seen in the vascular clinic for a recent finding of an AAA measuring 5.7 centimeters on ultrasound and 6.4 centimeters on computerized tomography (CT).  The Veteran was offered stent versus open procedure and chose to undergo open repair of the AAA by Dr. S. The treatment note clearly indicated the risks and benefits of the procedure were explained to Veteran and he wished to proceed with open repair.  An addendum dated October 15, 2008, further indicated the stent option was discussed with the Veteran and he wanted definitive repair to lessen follow-up obligations and need for future procedures as he was self-employed.  The provider also noted that the Veteran may have had difficulties with the stent as the neck was less than 2.5 centimeters. 

The Veteran underwent an abdominal aortic aneurysmectomy with aorto common iliac right aorto common femoral reconstruction with Gortex graft augmented by a central piece of eight millimeter Gore-Tex into the right groin at the Sioux Falls VAMC on October 20, 2008.  He was taken to recovery in stable condition.  On October 21, 2008, the Veteran was alert and followed commands.  He was still orally intubated and on a vent.  He denied pain by shaking his head no.  His vital signs were stable.  He continued to deny pain in the abdomen, but later in the evening complained of right hip pain.  He had acute onset of right leg weakness and a lumbar spine CT was ordered to rule out a hematoma compressing the L2-5.  The CT showed a previous mild compression-anterior wedge fracture along the superior aspect of L4 vertebral body.  There was no acute lumbar spine fracture or sublxation.  There was mild degenerative disc and joint disease throughout the lumbar spine producing mild central canal, lateral recess, and neural forminal stenosis.  There was no evidence of neural effacement.  A brain magnetic resonance imaging (MRI) was to be scheduled after extubation if his symptoms did not improve.  The providers also ordered an electromyography (EMG) if the brain MRI was negative and his symptoms did not improve in 1 to 14 days.  

The impression on October 22, 2008, was right femoral neuropathy likely secondary to compression, less likely to be a stroke.  Physical therapy notes dated October 28, 2008, contain complaints of right hip and abdominal incision pain.  He had increased difficulty with ambulation.  A thoracic surgery note of the same day shows that there were intermittent issues with pain, edema was improved, the wound was intact, and the Veteran was afebrile.  

The Veteran subsequently developed an abdominal wound  infection.  Debridement was performed under local anesthesia.  There was a considerable amount of fat necrosis, but the fascia was intact.  He was taken back to his room for a wound vac placement.  On November 22, 2008, he was ambulatory with a walker.  On November 25, 2008, the wound appeared to be healing well.  It was clean.  Dissolvable sutures were visible and removed by Dr. S.  The plan was to continue the wound vac.  The Veteran was discharged to home on November 26, 2008, with follow-up care and visiting nurse/home health services were arranged with Prairie Lakes Home health.  

The Veteran was MRSA positive on November 27, 2008.  On December 2, 2008, the wound was healing nicely.  The Veteran was diagnosed with C. Difficile on December 9, 2008.   The Veteran underwent another debridement and stitch removal with wound vac placement on December 23, 2008.  On December 29, 2008, a large red area with dry flake and crust was noted on the back of the head.  The Veteran indicated this was caused by laying on the table so long for surgery.  The same date it was noted that the C. Difficile infection was improving and the Veteran's white blood count were normal.  He reported feeling much better.

On January 7, 2009, the Veteran informed treatment providers that his abdomen was slowly healing and he had more power in his right leg.  He denied dizziness, headaches, chest pain or dyspnea.  C. Difficile was found to be asymptomatic.  After a January 30, 2009, neurology consultation, the Veteran was diagnosed with right lower extremity weakness with vague sensory level around T12.  An MRI of the lumbosacral spine was ordered. 

He was hospitalized in February 2009 for a fever.  Sepsis was ultimately ruled out.  During his evaluation, he denied any visual changes or vertigo.  His scalp showed no evidence of masses or scars.  The abdominal scar was healing well.  There was no oozing or tenderness.  Neurological examination was normal.  A CT of the abdomen revealed no evidence of obstruction or perforation.  There was mild bowel wall edema in the colon.  A problem list noted impotence of an organic origin beginning in July 2001.

A March 2009 MRI of the thoracic spine was essentially negative.  The MRI of the lumbar spine showed degenerative changes and disk disease throughout the lumbar spine. 

An April 2009 EMG revealed widespread neurogenic changes throughout L2 through L5 myotomes in the right lower extremity suspicious for lumbosacral plexopathy.  There was also superimposed mild generalized sensorimotor polyneuropathy.  There was no evidence of acquired demyelinating polyradiculoneuropathy.  

In May 2009, the Veteran complained of double vision.  An April 2009 CT scan of the head was negative.  The provider indicating that the Gabapentin the Veteran was taking could cause double vision.  The Veteran indicated that he had been having less pain in his right leg.  The medication was decreased.  In July 2009, the double vision improved since the Gabapentin was cut back.  Pain in the right leg was said to be slowly improving.  The Veteran denied dizziness.  The abdomen was well healed, though the Veteran had a large hernia secondary to the surgery.  A history of impotence was noted.  It was currently stable on medication.  A June 2009 brain MRI showed no evidence of acute intracranial process.  There was no hydrocephalus.  There was age-appropriate cerebral volume loss.  

In November 2009, it was noted the Veteran developed a large incisional hernia  since the AAA repair.  The Veteran was advised to lose weight.  In January 2010, the Veteran was said to have made significant improvement for his sensorimotor deficit in the right lower extremity.  There was still some slight double vision reported.  The Veteran had questionable fourth cranial nerve neuropathy.  In March 2010, the Veteran walked with a cane.

An August 2009 neurology note revealed right lower extremity weakness, numbness, and pain continued to improve.  There was significant improvement in double vision.  There was still slight double vision with looking on the right.  There was a question of right fourth nerve palsy.  The Veteran reported noticing a big bump over his occipital area following surgery.  The provider indicated there was no significant bump found on evaluation.  His brain MRI was normal.  The provider further noted that right lateral femoral cutaneous neuropathy could be related to the surgical incision in the right groin area or could be from obesity.  

In May 2010, a VA opinion was sought.  The examiner reviewed the medical records and opined complications as a result of AAA surgery included ventral hernia, right lumbosacral plexopathy, C. Difficile colitis, and wound infection.  The examiner found that the C. Difficile and wound infection had resolved.  The neuropathy was found to be improving.  The examiner opined a bulge in the back of the head, vertigo, and double vision were not result of the AAA surgery as there was no direct anatomic connection between these symptoms and the location of the surgery.  Erectile dysfunction was said to be a possible complication of the AAA surgery, but the diagnosis was not well documented in the medical records.  The examiner concluded that the complications did not imply that there was carelessness, negligence, or lack of proper skill in performing the surgery.  

In an August 2010 addendum opinion, the VA physician/examiner opined that complications following AAA surgery, including ventral hernia, lumbosacral plexopathy, wound infection, and C. Difficile colitis from antibiotics to treat the wound infection were known potential complications from this surgery and not unforeseen consequences. 

A July 2010 optometry note shows the Veteran had double vision from a fourth nerve palsy of the left eye.  There was no indication it was traumatic in nature.  

A June 2011 letter from Dr. GS revealed the Veteran sought a second opinion.  Dr. GS noted the Veteran underwent a repair of an AAA at the VA hospital, which was associated with multiple complications.  The physician indicated the Veteran ended up with a head decubitus following the procedure and was in the hospital for five weeks.  Dr. GS further indicated the Veteran had significant neurologic problems with his right leg.  It was his "suspicion" that there were significant intraoperative problems with blood control and management and likely related to the internal iliac surgery, which necessitated blind stitches, which "may" have resulted in lumbar plexus injury inadvertently.  Dr. GS further indicated the operation was complicated by significant abdominal wound, which resulted in a significant hernia.  

Lay statements from plumbing clients of the Veteran revealed that the Veteran was no longer able to perform work for them due to health issues.  They all attested to their long-standing relationships with the Veteran's business and the quality of his work. 

The Veteran presented testimony before the RO in July 2010.  The Veteran informed the RO that he consented to the surgery, but was not aware of the risks or potential complications.  He further testified that he had a large protruding hernia on his stomach.  He stated that he suffered from wound infections and abscesses following the surgery.   He also indicated that after the respirator was removed, he noticed a large bulge on the back of his head.  He informed the nurse, but nothing was recorded.   With regard to C. Difficile, he testified that he was "not blaming the hospital." (RO Transcript at 7).  He also testified to nerve damage in the right leg, feelings of having a tennis ball in his groin, and complaints of double vision.  He indicated that he was unable to continue working and lost his business. 

The Veteran, his wife, and daughter testified before the Board in June 2011.  He testified that the October 2008 surgery resulted in additional disability, to include lumbar plexopathy, erectile dysfunction, head trauma, double vision, vertigo, and abdominal hernia.  He also testified to multiple wound debridements, placement of wound vacs, and antibiotic treatments to treat C. Difficile and MRSA.  The Veteran's representative argued that the Veteran developed a lump and abrasion on the back of his head following the surgery.  The Veteran's representative indicated there was "nothing in VA medical records to show negligence, uh, or any type of fall or anything post-surgery."  BVA Transcript at 5.  But the Veteran's wife and daughter indicated there was nothing wrong with the area on the back of the head  prior to surgery, which led them to believe that something happened during his care.   The representative indicated they "weren't necessarily saying that there was absolute negligence or fault with what they did, but to say that everything that was onset and occurred after the surgery was because of this treatment and care over at the VA hospital. "  BVA transcript at 7.  There was testimony that the Veteran was  hardworking prior to surgery and was unable to go back to work afterwards. 

Based on the evidence, the Veteran's claim must be denied.  First and foremost, the 2010 VA examiner's opinion against the findings needed to award benefits under 38 U.S.C.A.§ 1151 must be afforded great weight.  The examiner gave his opinion after reviewing the entire claims file.  He described the Veteran's surgical history, as well complications arising from the AAA surgery.  The examiner opined complications as a result of AA surgery included ventral hernia, right lumbosacral plexopathy, C. Difficile colitis, and wound infection; however, there was no evidence of carelessness, negligence, or lack of proper skill in performing the surgery.  The examiner further found these complications were known potential complications from the AAA surgery and not unforeseen consequences.  
C. Difficile and wound infection were considered resolved.  The examiner opined a bulge in the back of the head, vertigo, and double vision were not result of the AAA surgery as there was no direct anatomic connection between these symptoms and the location of the surgery.  Erectile dysfunction was said to be a possible complication of the AAA surgery, but the diagnosis was not well documented in the medical records.  The Board would note at this juncture that impotence predated the surgery with an onset of July 2001.  Only a history of erectile dysfunction has been noted in the current record.  There are no other probative medical opinions on file that support an opposing view.  

The Board is cognizant that Dr. GS indicated there were significant intraoperative problems with blood control and management related to the surgery, which may have inadvertently resulted in lumbar plexus.   However, the Board does not find this opinion probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

The opinion is equivocal at best.  The Board further bases its conclusion on the doctor's own statement that it was his suspicion that there were significant intraoperative problems with blood control and management likely related to the internal iliac surgery, which necessitated blind stitches, which may have resulted in lumbar plexus injury inadvertently.   (Emphasis added).  The opinion as to etiology of the Veteran's lumbar plexopathy is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Dr. GS also indicated the Veteran had a head decubitus following surgery, but this is not supported by the medical evidence of record.  As noted above, in August 2009 the Veteran reported noticing a big bump over his occipital area following surgery; however, the provider found no significant bump on evaluation.   Moreover, the brain MRI was normal.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran.  

Here, head trauma during or after the surgery has not been verified and is not supported by the medical evidence of record.  Thus, to the extent that the statement the Veteran developed a head decubitus can be read as an opinion regarding diagnosis, it is not competent evidence.  Id.; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  

While there is strong medical evidence against the Veteran's claim, there is no probative medical evidence of record that supports it.  To support the claim, there must be at least some medical evidence showing that the Veteran has additional permanent disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment during VA hospital care in October 2008, or evidence showing that there was some similar instance of fault on the VA's part in furnishing such treatment, or evidence showing that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The claims file contains no such evidence and merely showing that he received VA treatment and has additional disabilities does not establish cause.  38 C.F.R. § 3.361(c)(2).  

Furthermore, there is no evidence of records showing that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during the hospitalization in October 2008.  There is no evidence indicating that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

The only evidence supporting the Veteran's claim is found in his own statements and testimony, and that of his family.  While the Board sympathizes with the Veteran, he and his family are competent to testify only as to matters which are capable of lay observation.  Their  statements do not establish a nexus between any additional disability and carelessness, negligence, or lack of proper care on the part of VA.  Although lay evidence is acceptable to prove the occurrence of an injury or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

As delineated at the outset of the decision, with regard to establishing causation (carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability), it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  With regard to whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

What amounts to causation/proximate cause based on a reasonable health care provider standard is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Though negligence or carelessness has not been specifically alleged, the Board cannot give decisive probative weight to the opinions of the Veteran that his additional disabilities were the result of lack of proper care or similar instance of fault on VA's part in furnishing surgical treatment, because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of causation either.

In sum, for benefits to be awarded under 38 U.S.C.A. § 1151, the evidence would have to show that the proximate cause of the additional disabilities following VA treatment in October 2008 (ventral hernia, lumbar plexopathy, wound infection, and C. Difficile colitis) were the result of  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (claimed as abdominal hernia, right leg lumbar plexopathy, erectile dysfunction, 

and head trauma with residuals of double vision and vertigo) incident to VA hospital care in October 2008 is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


